Citation Nr: 1307061	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-44 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post gastrectomy with vagotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1963 to February 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that a representation clarification letter was erroneously sent to the Veteran by the Board in August 2012; however, a valid VA Form 21-22 in favor of The American Legion is of record and the Veteran's accredited representative has submitted a brief in support of his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.

In a statement to VA, the Veteran indicated he received ongoing treatment at the VA Medical Center (VAMC) in Asheville, North Carolina.  See Statement in Support of Claim dated April 10, 2010.  Neither the physical nor the virtual claim files contain these records.  VA has the duty to assist a Veteran in obtaining records from Federal agencies, and that includes VA medical centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, this case must be remanded so that any outstanding VA treatment records relevant to the Veteran's claim can be obtained and placed in the Veteran's claim file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional treatment he has received for his service-connected condition, from June 2008 to the present.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not already in the record on appeal, to include relevant records from the VAMC in Ashville, North Carolina.  Efforts to obtain these records should be memorialized in the Veteran's VA claim file.  If any such records cannot be found, of if they do not exist, the RO should request specific confirmation of that fact and make a formal finding of such unavailability.

2.  Following the completion of the foregoing, and after undertaking any other development deemed necessary, the RO should review the Veteran's entire record, and readjudicate the Veteran's claim for an increased rating for status post gastrectomy with vagotomy.  If the claim is denied, the RO should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


